DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/17/2020.
The amendments filed on 11/17/2020 have been entered. Applicant has cancelled claims 2, 4, 10, 11, and 20-22. Accordingly, claims 1, 3, 5-9, and 12-19 remain pending. 
The previous objection to claim 20 has been withdrawn in light of Applicant’s cancelling of claim 20.
The previous rejection of the claims under 35 USC 112(a) and (b) have been withdrawn in light of Applicant’s amendments and/or the cancelling of claims.

Allowable Subject Matter
Claims 1, 3, 5-9, and 12-10 (renumbered 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the previously indicated allowable subject matter, see ‘Allowable Subject Matter’ section of page 16 of the Non-Final rejection issued August 20, 20202 by the Office, of previous claim 11, and intervening claims 2, 4, and 10 into independent claim 1. 

	Additionally, newly found exemplary prior art US 2004/0230178 to Wu teaches an expansion part with elements that protrude outward (e.g. see cutting protrusions 36, in Fig. 6). However Wu fails to teach the expansion part having a fixation element that protrudes outward; wherein the radiation measurement part has a fixation counterpart that corresponds to the fixation element, the fixation counterpart comprising a hole in combination with intervening limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793